Citation Nr: 1145092	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-00 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Arkansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at the Baxter Regional Medical Center on August 18, 2009.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran is indicated to have had active military service from June 1960 to June 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an adverse action by the Department of Veterans Affairs (VA) Medical Center in Mountain Home, Arkansas, which is the Agency of Original Jurisdiction (AOJ) in this matter.


FINDINGS OF FACT

1.  The Veteran presented to the emergency room at Baxter Regional Medical Center on August 18, 2009, with a complaint of a fever of several weeks origin, after being referred, due to the severity of his symptoms, to the emergency room by the VA outpatient clinic in Mountain Home, Arkansas.

2.  A VA facility was not feasibly available to the Veteran to treat his medical condition at that time.  


CONCLUSION OF LAW

Criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on August 18, 2009, pursuant to the Veterans Millennium Health Care and Benefits Act are met.  38 U.S.C.A. §1725 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-17.1002 (prior to, and subsequent to February 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Payment or reimbursement for emergency services for non service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000 and are highly limited.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i)  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

As an initial matter it is concluded that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided, as there is no allegation that his emergency treatment was related to a service connected disability or that his illness was not aggravating a service connected disability; and there is no suggestion either that he is rated as totally disabled or that he is involved in vocational rehabilitation through VA.  See 38 C.F.R. § 17.1002.

38 U.S.C.A. § 1725 was amended (effective February 1, 2010) since the Veteran's non-VA emergency care was provided.  However, while the Veteran may not have been apprised of the revised versions of § 1725, the Board finds that there is no prejudice to the Veteran by this Board decision, given its favorable result.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, it is noted that the amendment authorizes VA to provide  reimbursement for the emergency treatment furnished prior to the enactment of this amendment if it determines that it is appropriate to do so.  

Also of relevance is the fact that the regulation implementing the statute authorizing reimbursement for emergency treatment rendered in a non-VA facility does not require that the treatment the veteran receives from the private facility be for an emergent condition; rather, the regulation requires only a determination whether, under the circumstances present at the time the Veteran sought treatment at the private facility, a prudent layperson would reasonably expect that her condition was such that delay in seeking treatment would be hazardous to her health or life.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).

Facts and Analysis

Per a letter from the VA outpatient clinic in Mountain Home, Arkansas, on August 18, 2009, the Veteran presented for treatment at that VA facility.  According to the letter, due to the severity of the Veteran's symptoms, he was referred to the emergency room at the Baxter Regional Medical Center (Baxter).  Treatment records from Baxter show that the Veteran was admitted on August 18, 2009, with a fever of a week's duration with fluctuating intensity.  The Veteran was diagnosed with viral syndrome, pneumonia, sepsis, influenza, tick-born illness.  Tests were conducted and the Veteran was given medication and directed to return to the emergency room if his symptoms worsened.  The Veteran was released that same day.

The Veteran's request for reimbursement was denied as it was found that his condition was not emergent.  However, the letter from the VA outpatient clinic puts such a conclusion in doubt, as the letter specifically states that due to the severity of the Veteran's symptoms he was referred to the emergency room.  Given the fact that the VA outpatient clinic specifically told the Veteran to go the emergency room at Baxter, it is reasonable to conclude a prudent lay person, such as the Veteran, would conclude that this was an emergent condition and that not seeking immediate medical attention could place him in jeopardy.

The next issue is whether a VA facility was reasonably available.  Again, here VA acknowledges having told the Veteran to go to the emergency room at Baxter, thus at the very least implying that VA emergency facilities were not available.  No evidence is of record suggesting that a VA facility was reasonably available.  In fact, it does not appear that there is a VA facility with an emergency room within close proximity to Mountain Home, Arkansas.  Therefore, the Board concludes that no VA facility was reasonable available to the Veteran on August 18, 2009.

No other factors are in dispute in this case that could potentially preclude the Veteran from reimbursement.  Therefore, the Board finds that the evidence supports reimbursement or payment for the unauthorized private medical care that the Veteran received at Baxter Regional Medical Center on August 18, 2009, under the provisions of 38 U.S.C.A. § 1725.  The appeal is therefore granted.

Given the favorable nature of the Board's decision, there is no prejudice to the Veteran, regardless of whether VA has satisfied its duties of notification and assistance.

ORDER

Payment or reimbursement for private hospital care expenses incurred on August 18, 2009 is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


